DETAILED ACTION
This is in response to the Remarks filed 12/21/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742).
Regarding Independent Claim 1, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) and a gearbox (34) driven by (see Paragraph 0030) the turbine (32), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost compressor (30) upstream of (see Figure 1) the core gas path (the path through 36, 40, 38; see Figure 1), the boost compressor (30) drivingly engaged to (see Figure 1 and Paragraph 0032) the turbine (32) via a second shaft (28) disengaged from (see Figure 1) first shaft (39), the first shaft (39) axially offset from (see Figure 1) the second shaft (28) relative to a rotation axis (indicated by the dashed line in Figure 1 and described in Paragraph 0031) of the first shaft (39).
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, an outlet of the second combustor connected to the core gas path at a location downstream of an outlet of the core turbine and upstream of an inlet of the turbine.
Primus teaches (Figures 1-3) a turbine engine (10) having a core gas path (the path from 48 to 32, via 30; see Figures 1-2) having a first combustor (30), a second gas path (the path from 46 to 34, via 38; see Figures 1-2) parallel to (see Figures 1-2) the core gas path (the path from 48 to 32, via 30; see Figures 1-2), the second gas path (the path from 46 to 34, via 38; see Figures 1-2) having a second combustor (38), a turbine (34) disposed to be driven (see Figures 1-2) in use by air flowing through the second gas path (the path from 46 to 34, via 38; see Figures 1-2), a valve (see valves 46, 48 in Figures 1-2) configured for selectively opening and closing the second gas path (the path from 46 to 34, via 38; see Figures 1-2 and Paragraph 0015), and a boost compressor (24) upstream of (see Figures 1-2) both the core gas path (the path from 48 to 32, via 30; see Figures 1-2) and the second gas path (the path from 46 to 34, via 38; see Figures 1-2), an outlet of the second combustor (38) connected to (between 32 and 34; see Figures 1-2) the core gas path (from 48 to 32, via 30; see Figures 1-2) at a location downstream of an outlet of the core turbine (32) and upstream of an inlet of the turbine (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the second gas path that is parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, an outlet of the second combustor connected to the core gas path at a location downstream of an outlet of the core turbine and upstream of an inlet of the turbine, as taught by Primus, so that there is high efficiency throughout the operation of the system (Paragraph 0015 of Primus).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 3, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the turbine (32) is also driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1).
It is noted that Primus also teaches (Figures 1-3) wherein the turbine (34) is also driven by (see Figures 1-2) the core gas path (the path from 48 to 32, via 30; see Figures 1-2).
Regarding Claim 8, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the boost compressor (30) is fluidly connected to the core gas path (the path through 36, 40, 38; see Figure 1) via a conduit (the conduit schematically shown between 16 and 18; see Figure 1) located radially outwardly (with respect to the rotational axis indicated by the dashed line shown in Figure 1) of the core gas path (the path through 36, 40, 38; see Figure 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) as applied to claim 1, and further in view of Montoya (US 6,385,959).
Regarding Claim 2, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon in view of Primus does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) as applied to claim 1, and further in view of Neitzel (US 4,791,783).
Regarding Claim 4, Moon in view of Primus teaches the invention as claimed and as discussed above. As discussed above, Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Primus does not teach wherein the aircraft engine is a turboshaft engine, further comprising helicopter blades mounted to a power shaft, the power shaft being driven by the gearbox.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42), the power shaft (42) being driven by the turbine (36) through a low pressure turbine shaft (38) and a gear set (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus to have the engine be a turboshaft engine, further comprising helicopter blades mounted to a power shaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 Neitzel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) as applied to claim 1, and further in view of Jacobs et al. (US 2017/0350253).
Regarding Claim 5, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Primus does not teach, as discussed so far, wherein the aircraft engine is a turboprop engine, further comprising a propeller mounted to a power shaft, the power shaft being driven by the gearbox.
Jacobs teaches (Figures 1-8) an turboprop aircraft engine (10; see Figure 1), comprising a propeller (16) mounted to a power shaft (38), the power shaft (38) being driven the gearbox (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus to include a propeller mounted to a power shaft, the power shaft being driven the gearbox, as taught by Jacobs, in order to drive the fan spool relative to the low pressure spool as desired (see Paragraph 0025 of Jacobs).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) as applied to claim 3, and further in view of Pedersen (US 4,054,030).
Regarding Claim 6, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon in view of Primus does not teach, as discussed so far, wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage during this mode of operation (Column 4, lines 24-33 of Pedersen).
Regarding Claim 7, Moon in view of Primus and Pedersen teaches the invention as claimed and as discussed above. Moon in view of Primus and Pedersen does not teach, as discussed so far, wherein the second gas path is configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the second gas path (through 66) is configured for adding power to the turbine (16) for reaching a takeoff power requirement (see Column 4, lines 24-54) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus and Pedersen to include the second gas path being configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine, as taught by Pedersen, in order to increase power input to the fans to improve engine efficiency (Column 4, lines 24-54 of Pedersen).

Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030) and Primus et al. (US 2016/0319742).
Regarding Independent Claim 9, Moon teaches (Figures 1-4) a method of operating an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1), the method comprising driving the turbine (32) by operating the first combustor (40), the driving of the turbine (32) including driving a boost compressor (30) with a first shaft (28) drivingly engaging (see Figure 1 and Paragraph 0032) the boost compressor (30) with the turbine (32), and driving a core compressor (36) drivingly engaged to a core turbine (38) via a second shaft (39) disengaged and axially offset (see Figure 1) from the first shaft (28), wherein driving the turbine (32) includes driving (see Figure 1 and Paragraph 0032) the core compressor (36) with the core turbine (38) via the second shaft (39). 
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, the turbine is driven by both the core gas path and the second gas path, wherein the method includes driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the takeoff power level includes dividing a flow from the boost compressor between the core gas path and the second gas path upstream of the core compressor, and subsequently to driving the turbine at the takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path.
Pedersen teaches (Figures 1-4) an aircraft engine (Figures 1-2) including a second gas path (78 to 64; see Figure 2) parallel to the core gas path (through 26), a second gas path (78 to 64) having a second combustor (66), a turbine (16) that is driven by both the core gas path (through 26) and the second gas path (78 to 64), driving the turbine (16) at a first mode of operation (see Figure 2) including simultaneous operation of the first combustor (26) and the second combustor (66) in relation with the core gas path (through 26) and the second gas path (78 to 64), the driving of the turbine (16) at the first mode of operation (see Figure 2) includes dividing a flow (at 52) between the core gas path (through 26) and the second gas path (78 to 64), and subsequently to driving the turbine (16) at the first mode of operation (see Figure 2) for a given duration, closing the second gas path (via 72, 74), shutting down the second combustor (66), and driving the turbine (16) at a cruise power level (see Column 4, lines 24-33) solely via the core gas path (through 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the second gas path being parallel to the core gas path, the second gas path having a second combustor, the turbine is driven by both the core gas path and the second gas path, wherein the method includes driving the turbine at a first mode including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the first mode includes dividing a flow between the core gas path and the second gas path upstream of the core compressor, and subsequently to driving the turbine at the first mode for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage (Column 4, lines 24-54 of Pedersen).
Moon in view of Pedersen does not teach wherein the method includes driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path, the driving of the turbine at the takeoff power level includes dividing a flow from the boost compressor between the core gas path and the second gas path.
Primus teaches (Figures 1-3) a method of operating a turbine engine (10), the method comprising: driving a turbine (36) at a first power level (a maximum power level required for takeoff and landing; see Paragraphs 0015-0018) including simultaneously operating a first combustor (30) and a second combustor (38) in relation with the first gas path (through 30 to 32) and the second gas path (through 38 to 34); the driving of the turbine (36) at the first power level (a maximum power level required for takeoff and landing; see Paragraphs 0015-0018) includes dividing (the flow from 24 is divided between 26 and 14; see Figures 1-2) a flow from the boost compressor (24) between a first gas path (through 30 to 32) and the second gas path (through 38 to 34) upstream of the core compressor (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Pedersen to include driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path and subsequently to said driving the turbine at a takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path, as taught by Primus, so that there is high efficiency throughout the operation of the system (Paragraph 0015 of Primus).
Regarding Claims 13-15, Moon in view of Pedersen and Primus teaches the invention as claimed and as discussed above. Moon in view of Pedersen and Primus does not teach wherein takeoff power level is more than 4/3, more than 3/2, or more than twice of the cruise power level.
Pedersen teaches that during a cruise mode of engine operation, power to drive the bypass fans is supplied by low pressure blade row, and during a second mode of engine operation where burners are operated concurrently, the blade row 68 is driven as a reaction turbine, thereby providing a supplemental work output on the low pressure turbine stage 16 to increase power input to the fans 42, 44 to improve engine efficiency (Column 4, lines 24-54). Therefore, the power level during operation of both combustors relative to the power level of only one combustor, is recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that engine efficiency is improved when the power input to the fans is increased.
Thus, since the general conditions of the claim, i.e. that an increase power level when both combustors are operated concurrently, relative to when only one combustor is operated, leads to an improvement in engine efficiency, were taught in the prior art by Pedersen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative power levels taught by Pedersen to achieve an improvement in engine efficiency. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Pedersen (US 4,054,030) and Primus et al. (US 2016/0319742) as applied to claim 9, and further in view of Montoya (US 6,385,959).
Regarding Claims 10-12, Moon in view of Pedersen and Primus teaches the invention as claimed and as discussed above. Although Primus teaches, as discussed above, operating the turbine engine at two power levels (one level including simultaneous operation of both combustors and another level including operation of only one combustor), Moon in view of Pedersen and Primus does not teach, as discussed so far, wherein a rotation speed of the turbine at the takeoff power level is less than 120%, less than 110%, or less than 105% of a rotation speed of the turbine at the cruise power level and more than the rotation speed of the turbine at the cruise power level.
Montoya teaches (Figures 1-12), however, that the amount of mechanical power, T, generated by the turbine blades is generally calculated as:                                 
                                    T
                                    =
                                    (
                                    F
                                    *
                                    r
                                    )
                                    (
                                    2
                                    π
                                    f
                                    )
                                
                             wherein, F is the amount of work force supplied by the exhaust gases passing from the combustion chamber, r is the effective point of application or moment arm of the work force F, and f is the frequency or rpm of the turbine blades (see Column 12, lines 10-22). Therefore, the rotational speed of the turbine, the amount of work force supplied by the exhaust gases, and the moment arm of the work force are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that when the second combustion chamber is shut down (during a cruise mode of operation as taught by Primus), the effective point of application or moment arm of the work force is decreased and an increase in the frequency or rpm of the turbine blades is required in order to increase the mechanical power generated by the turbine blades.
Thus, since the general conditions of the claim, i.e. that an increase in rotational speed of the turbine increases the mechanical power generated by the turbine blades, were taught in the prior art by Montoya, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative turbine speeds taught by Montoya to achieve a desired amount of mechanical power.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) and Neitzel (US 4,791,783).
Regarding Independent Claim 16, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by the core gas path (the path through 36, 40, 38; see Figure 1), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost compressor (30) upstream of (see Figure 1) the core gas path (the path through 36, 40, 38; see Figure 1), the boost compressor (30) drivingly engaged to (see Figure 1 and Paragraph 0032) the turbine (32) via a second shaft (28) disengaged from (see Figure 1) first shaft (39), the first shaft (39) and the second shaft (28) being non-concentric (see Figure 1).
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, the second gas path stemming from the core gas path at a location downstream of the boost compressor and upstream of the core compressor. Moon also does not teach the use of a turboprop or turboshaft engine.
Primus teaches (Figures 1-3) a core gas path (at the exit of 24 to 32) having a first combustor (30), a second gas path (through 46 to 34) parallel to the core gas path (at the exit of 24 to 32), the second gas path (through 46 to 34) having a second combustor (38), a turbine (36) disposed to be driven by (see Figures 1-2) both the core gas path (at the exit of 24 to 32) and the second gas path (through 46 to 34), a valve (46; see Figures 1-2) configured for selectively opening and closing the second gas path (through 46 to 34), a boost compressor (24) upstream of both the core gas path (at the exit of 24 to 32) and the second gas path (through 46 to 34), the second gas path (through 46 to 34) stemming from (see Figures 1-2) the core gas path (at the exit of 24 to 32) at a location downstream of the boost compressor (24) and upstream of the core compressor (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, the second gas path stemming from the core gas path at a location downstream of the boost compressor and upstream of the core compressor, as taught by Primus, so that there is high efficiency throughout the operation of the system (Paragraph 0015 of Primus). Moon in view of Primus does not teach, as discussed so far, the use of a turboprop or turboshaft engine.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus to include the aircraft engine being a turboshaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 17, Moon in view of Primus and Neitzel teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) a gearbox (34) driven by (see Figure 1 and Paragraph 0032) the turbine (32) via the second shaft (28).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) and Neitzel (US 4,791,783) as applied to claim 16, and further in view of Montoya (US 6,385,959).
Regarding Claim 18, Moon in view of Primus and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Primus and Neitzel does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus and Neitzel to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) and Neitzel (US 4,791,783) as applied to claim 16, and further in view of Pedersen (US 4,054,030).
Regarding Claim 19, Moon in view of Primus and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Primus and Neitzel does not teach wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Primus and Neitzel to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage during this mode of operation (Column 4, lines 24-33 of Pedersen).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Primus et al. (US 2016/0319742) as applied to claim 1, and further in view of Davis, Jr. et al. (US 2016/0169520).
Regarding Claim 20, Moon in view of Primus teaches the invention as claimed and as discussed above. Moon in view of Primus does not teach wherein the second combustor is from 10% to 20% smaller than the first combustor.
Davis teaches (Figures 1-9) a turbomachine (10) including a second combustor (72) which may be shaped and sized for a predetermined level of combustion to take place therein (Paragraph 0040). Therefore, the size of a secondary combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the combustor size determines the level of combustion which takes place therein. 
Therefore, since the general conditions of the claim, i.e. the relative size of the combustor, were disclosed in the prior art by Davis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustor taught by Davis which is sized for a predetermined level of combustion to take place therein (Paragraph 0040).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is additionally noted that Applicant has not disclosed that using a combustor that is at least 10% smaller than the first combustor results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with Primus’ combustor. In this case, the combustor that is at least 10% smaller, absent persuasive evidence that the combustor’s relative size is functionally significant, the limitations above constitute a mere change in size and fail to patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that Primus does not teach an engine having two gas paths because a dashed rectangular box exists around elements 26, 30, and 32 and Primus does not include two combustors. In response, the engine of Primus is being interpreted as including first stage compressor 24, second stage compressor 26, primary combustor 30, secondary combustor 38, first stage turbine 32, and second stage turbine 34. Applicant’s engine is similar to Primus’ in that it includes a first compressor 141, a second compressor 140, a primary combustor 114, a secondary combustor 128, a first turbine 142, and a second turbine 132. Primus’ engine structure does not change because a dashed rectangular box is depicted around elements 26, 30, 32 in the same way that Applicant’s engine structure would not change if a dashed rectangular box surrounded elements 140, 114, and 142. Primus’ second compressor 26 receives fluid flow from the first compressor 24 and, in the same fashion, Applicant’s second compressor 140 receives fluid flow from the first compressor 141. Primus’ primary combustor 30 receives fluid flow from the second compressor 26 and, in the same way, Applicant’s primary combustor 114 receives fluid flow from the second compressor 140. Primus’ secondary combustor 38 is located downstream from the first compressor 24 and, in a similar fashion, Applicant’s secondary combustor 128 is located downstream from his first compressor 141. Primus’ first turbine 32 receives fluid flow from the primary combustor 30 and, in a same manner, Applicant’s first turbine 142 receives fluid flow from the primary combustor 114. Primus’ second turbine 34 receives fluid flow from both the first turbine 32 and the secondary combustor 38 and, in the same way, Applicant’s second turbine 132 receives fluid flow from both the first turbine 142 and the secondary combustor 128. 
Applicant also argues that Primus’ combustor 38 receives no fuel. In response, Primus includes a fuel source 40 that is in fluid communication with combustor 38 (see Figures 1-2). Further, Applicant’s figures do not show and Applicant’s claims do not require a fuel source to be directly connected to the second combustor.
Applicant also argues that there is no reason to include Primus’ structure in Moons engine. In response, it is noted that Primus teaches that his structure allows for maximum power during full load operation and disabling a core engine during part load conditions, which leads to high efficiency throughout the operation of the system (see Paragraph 0015 of Primus). Primus also teaches that that his invention enables operation at relatively high fuel efficiency, operation at high altitudes, and has applicability in situations where high efficiency combined with high power-to-weight ratio is critical such as aviation applications (Paragraph 0018). Primus also states that his invention provides the power required for takeoff and landing combined with good efficiency to reduce the cost and weight of the fuel requires for a mission (Paragraph 0018). Therefore, Applicant’s argument that no reason exists to include the structure of Primus is refuted by the reference.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741